OFFICE     OF    THE      ATTORNEY    GENERAL   OF   TEXAS

                                     AUSTIN




JionoralJlc   IA. L.   Sal tcrs
(;Ounty Attarncy
Sailsaha couLlty
Cm babe, Texas




                                                tr in Savor a? thr8e
                                                ttlo state cmd Qounty;
                                               mu1 the city, imd it




                                      ladtu in proportion Ea
                               ee tadng
                            apporrrt Anddmsthermit     that
                            to pay the other tvo unite fherlr
                         parts? or, can tha taxing nnlt taat
                        r&o the pmporty clear of nny judjpntmt
                        r of tbo other tou taxin& uultst
           Whore jutlgpcati's taken for delinquent tares
      with Sorocloaurc of tax lien, ISIpXdtdStf required
      to bare order of sale isauti within tmelre monthsT
      or, do06 t1rc/Lqplcnt liar rr,ror ten yfsmat In
      other vol-ck,nrc tbcoa klnde GP jutlmwnte the sane
     as any vrdinarg jud.qcnt that now under the 101:1s
          for ton gonrs
     go;ood             or order of sale r:ny iss~ at
     cmy time in the ten yenreP
          lrticlc 7346b, 1LC.S.,192(icsc ~~dcd,   provides in
part 08 follorsr
            aScction 1.For all purposes of this Auf,
     ulc   t&m? 'tasing   unit*,
                             shall lncludc the State
     of Texas or nny town+ city or county in s8id
     State, or any corporation or district organirod
     un&r the laus of the State with authority to
     levy and collect tose8.

          "Sm. t?. No property sold for taxes under
     deorae in eucb suit shall be sold to t&e omer
     of said proparty, dircufly or indircotly, or to
     anyone having on Interest therein, or to pv
     port~otherthanatoldngrmitwhichlsa          party
     to the suit, for less than the sw%mt of tlwad-
     judged~aluc aforesaidof saidproperty or the
     aggregate onountcf the judpp3nt.sagainst the
     pmporty 5x1sa%d malt, rhlchcver is lower, end
     tbo notpmcecds    OS say sale of such property
     mbda urder docme of cowt In said suit to any
     party other than any such taxing tmit shall be-
     long analbe dlstrlbutcd to all taxing unite ahiah
     al-0parties to the suit stIlchby the j!xlpmnt in
     aa%d suit ,baveboon found to have tax liens
     agalnst such property, pm rata and In proportion
     to the amounts of their re8peetire tax liens (LP
     establlshod in said fud@cnt, but any 8x8~8s la
     theproaceds of sale over snd above the mtount
     neaeesmry to d&my    the easto of au%t araduals
     and other expcnsos hcrcinaboremsde chargeable
     againstsuobprooocda, and to fully cuScbarge4 the
      judeplcntsagainst said property, shall be paid to
     the parties Scgally cntltlcd to such aXCess.
            'Sec. 0. If tho ymperty be sold to azxytax-
     lng unit which 1s (Iparty to tbe judqent under
     daoroe of court in said suit, the title to said
     property ohall be bid in and hold by the taxing
     unit purchasing sane lkw the use and benefit Of
     itsclf   cuxlall otbor taxing units ublch arc par-
     ties to the suit and whioh hare been adjudged in
     eoid suit to hare tax lions a@lnst such property,
kioporahlcG. A. ha.ltcrs- i*agc3




         pm    rrto and in pwpcrtion  to the mount of the
         tax   liens ln Savor of said rcspcctiyc taxing
         units ae estcOillmbedby tbc judqont in said suit,
         nod costs and oxpcrmes shall not bc payable until
         ealo by such taxin& unit so purchaslag same, and
         such property shall not bc sold by the taring
         unit purohasing s&i10for loss than tbc adjudged
         raluc   thereof or the mount of tha judpacnts
         againr;tthe property In said suit, whichever is
         lower, without tlm vrltten   consent of all Wng
         units uhicd~In said judgscnt have been fouad to
         bare   tax liens against such property; amI Mmn
         suohpropertyis     soldby the t&g      unltpumhas-
         ing smc, theproceodsthercof       shallbcreoelred
         by it for acwunt of Itself and all other said tax-
         ing tits adjudged In said suit ti ham a tax lien
         a&m&      such property, and sitorpaying all casts
         and exponsee, shall be distributed    mong such tax-
         lug units pro rata aad in proportlon to the nmtmt
         of their tax llcne against such property as ostab-
         lishcd in sald judgment. Consentinbchalfof        the
         Stato of Texas mder this Section of this Aat may
         be gl~en by the County   Tax Collsator of the wtme
         in rhloh the property is looatcd.


                .Sec . 13. Tbc yrorisions of thds Act shall be
         ctmulatirc of nnd In addition to all other rights
         and raedies to vhlch any taxing tm5t may be en-
         titled, but as to anypmoeedingbmu@xtu~der         this
         Act, if any part or portion of this Act be in wn-
         flict.rith any part or portion of any law of the
         State,   the terms nnd prorisions of this Act shall
         gorora 08 to suoh prooeodlng. The provisions of
         chapter 30, Title 122 of the Roriwd     Clril Statu-
         tcsof IO25 shallgoyern suite brought under this
         Aat axaept 08 berein provided. Aate 1937, 45th
         Leg., p* 1404-a, oh. 5o6.a
          It ras bold In Willscp County Yater Control & Imp.
I)ist.Y- Loria (I.C.a.Ir(313)
                            13s 8.1. (q) 3ea, that Article
734Gb is aumlative  and provgdes additional requircmunts In
the institution md prosecution or tcu suite to those m-
qulrod by othor tax statutes and by Its own terms shall WY-
orn Vhcrc tliercIS any conflict alth other statutes.
          ln vlcw of the lau&$uqe of tho nbovc etatutc, lt is
our opinion tluriit was not intended Lhat the tnxlnc mt   pup-
abasing the property should pay any money but that It should
*hold9 the property in trust 'for the use and bemoflt of Itself
and all other taring units which are parties to the suit* whose
liens lmve been adjudged r.@.nst the property *pro rata and in
proportion to tl18mauntoP   the taxlion in Pavarof the ra-
qmativo tnxin(runits as etatabllshedby the jud@m?&~     When
the property is sold by tha purohasing taxlag unit, as pmmldad
in the Aat, it takes the pmaeeds for the benePit of Itself and
the other taxing units and after payin::costs and expem~os the
amney reaelvod Is dletxlbuted pm rata and In praportlon ta the
enount of their tsxllens, t.athe other taxing mlts.
          In other vords, there are no lproaeedsg ta be dlstti-
but&d where it is necessary for a tax unit to bid ln the pm-
perty, mtll tie second sale provided In the Aat la made. The
purahaslng tax unit does not tnko title tr,the property fTec of
the Judgment liens of the other units but holds it for the bene-
fit of itself and the other units pendial:the tlr;eIt nay be re-
sold snd the proaeeds from that sale apportioned.
          Article 7326, li.C.S~,lfi2~prorides that suit slrnll
bc instituted prayin; for judmMmt in the mount of the delln-
qucnt toxefqs and also that such land bc sold to satisfy said
Judgpeut for all taxce iuterest, penalty and costs,* etc. It
further pmvldes that: s5uc.hsuit shall be broup,t as nn ordl-
nary foreclosure for debt, with averments as to the t!xlett?nOe
of a lien upon such land for such taxes, e a l aad shall pray
for judgncnt for the farealosura of the said lien snd snlc of
8ai.dlands as under 0rdlrm-y 0xoautlon.s
          Artlole 7326, lLC~&~,lQ26, provides in part:
          'The pra er persons, lnaludlng all record lien
     holders, ehalE be mndc parties dofondant in such
     suit, uud shall be sorvcd with process and other
     prooeedlngs had th8rci.nas provided by Iau in ordi-
     nary foreclosure suits in district acmrts of tbls
     State; md in case of foreclosure an GrdCr of sirlo
     shall ismcr and tho land sold thorcunder as in other
     cases of ftircclosure;l e **.
          Sootion   7 of Article 7345b, It.C.S.,1925,provides;
          ‘In case (:fforcclosurc, an order of sole shall
     laeue, and, exaclltas herein otl~er~rlso
                                            provldcl, the
       land shall Iw sold thercwador as In other oascb:of
       forcclosurc~cf Cruxliene.a
           It Fill bc noted thnt t.hcforegoing provisions
authorixc the IssuanoO of an order r4 sdc as In other
cases of foreclosures  of lleus but no roqulrcancntIs mule
that such ardor of sale lssuc within  u spoclfled tine.
          Artiole 3773, 1LC.S.,11)2n, as mended, prooldos,
with ref8mncc tu fudpmntrr   @merally, that exccutlon may
lesuc at any ttiw within ten yoars from the rendition of
the fudgmant.
          It is our opiniun that an ardor tifsale or execu-
tian on a jucl@mntfWreclcdnga    lion for cl8llmquenttaxcs
may lesuo within ten years frm the rendition oi the judp
nient. We exprces no opinion as to whether the orlclnal exc-
cution or order cf salt could Issue after the oxplratlan of
ten yoam Hthout suit upon tho Jud.weut,or scire foclas.

                                    Very truly yours




       APPROVED JUL 14, 1,339




       ATTORNEY GENERAL